In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0003V
                                       Filed: April 24, 2015
                                            Unpublished

****************************
KIMBERLY DURGALA,                      *
                                       *
                    Petitioner,        *       Ruling on Entitlement; Concession;
                                       *       Influenza or Flu Vaccine;
                                       *       Shoulder Injury Related to
SECRETARY OF HEALTH                    *       Vaccine Administration; SIRVA;
AND HUMAN SERVICES,                    *       Special Processing Unit
                                       *
                    Respondent.        *
                                       *
****************************
Michael McLaren, Esq. Black, McLaren, Jones, Ryland & Griffee, P.C., Memphis, TN,
for petitioner.
Ann Martin, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On January 5, 2015, Kimberly Durgala filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
related to vaccine administration [“SIRVA”] which was caused by the trivalent influenza
vaccine she received on November 25, 2013. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On April 24, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that a preponderance of evidence
establishes that the injury to petitioner’s left shoulder was caused-in-fact by the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
administration of her November 25, 2013, flu vaccine.” Id. at 2. Respondent further
agrees that petitioner’s injury lasted for more than six months and “is not due to factors
unrelated to the administration of the flu vaccine.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2